ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a fault suppression method including the limitation “detecting a single event upset that originates within the latching circuit and causes the first voltage level at the output of the latching circuit to transition to a second voltage level; in response to detection of the single event upset, controlling the latching circuit via the clear signal to reset the output of the latching circuit to the first voltage level, wherein a glitch is formed on the first voltage level at the output of the latching circuit in response to the single event upset; and suppressing the glitch at the output of the latching circuit to generate the function control signal holding the first voltage level without the glitch” in addition to other limitations recited therein.

Claims 2-13 are allowed by virtue of their dependency from claim 1.

Claim 14 is allowed because the prior art of record fails to disclose or suggest an electronic device including the limitation “a fault clear circuit coupled between the fault detection circuit and the latching circuit, the fault clear circuit being configured to generate the clear signal in response to detection of the single event upset and control the latching circuit to reset the output of the latching circuit to the first voltage level, wherein a glitch is formed on the first voltage level at the output of the latching circuit in response to the single event upset; and an output control circuit coupled to the latching circuit, the output control circuit being configured to suppress the glitch at the output of the latching circuit and generate a function control signal holding the first voltage level without the glitch” in addition to other limitations recited therein.

Claims 15-17 are allowed by virtue of their dependency from claim 14.

Claim 18 is allowed because the prior art of record fails to disclose or suggest a single event upset suppression method including the limitation “in response to detection of the single event upset, controlling the DFF via the clear signal to reset the output of the DFF to the first voltage level, wherein a glitch is formed on the first voltage level at the output of the DFF in response to the single event upset; and suppressing the glitch at the output of the DFF to generate the function control signal holding the first voltage level without the glitch” in addition to other limitations recited therein.

Claims 19 and 20 are allowed by virtue of their dependency from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842